11/17/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0398


                                          DA 21-0398
                                     _________________

ZACHARY R. E. RUSK,

              Petitioner and Appellant,

      v.
                                                                    ORDER
THOMAS ROSEEN, CINDY ROSEEN,
and SHAWN ROSEEN,

              Respondents and Appellees.
                                     _________________


         Appellant Zachary R. E. Rusk, appearing self-represented, filed his reply brief on
November 16, 2021. Rules 10 through 13 of the Montana Rules of Appellate Procedure
set forth the requirements for filing appellate briefs. Rule 10(2) requires a party to serve
copies of all papers, including briefs, on all parties “at or before the time of filing.”
Appellant’s reply brief contains a certificate of service stating that he will serve opposing
party’s counsel “by December 1, 2021.” Rule 10(4) permits the clerk to accept papers for
filing without a certificate of service but requires the certificate of service to be filed
within five business days.
         Accordingly,
         IT IS HEREBY ORDERED that Appellant shall immediately serve a copy of his
reply brief upon opposing counsel.
         IT IS FURTHER ORDERED that Appellant shall, on or before November 22,
2021, file a revised certificate of service demonstrating compliance with the rules and
stating the date and manner of service upon opposing counsel pursuant to Rule 10(4).
         IT IS FURTHER ORDERED, as required by Rule 13(2), that the Appellant must
file seven copies of the amended certificate of service with the Clerk of the Supreme
Court.


                                                                               Electronically signed by:
                                                                                      Beth Baker
                                                                          Justice, Montana Supreme Court
                                                                                 November 17 2021